Matter of Ramdhanie v Ramdhanie (2015 NY Slip Op 04654)





Matter of Ramdhanie v Ramdhanie


2015 NY Slip Op 04654


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-06329
 (Docket No. O-15329-13)

[*1]In the Matter of Anita R. Ramdhanie, respondent,
vDhansham Ramdhanie, appellant.


Heath J. Goldstein, Jamaica, N.Y., for appellant.

DECISION & ORDER
Appeal from an order of protection of the Family Court, Queens County (Anne-Marie Jolly, J.), dated June 6, 2014. The order of protection, upon a finding that Dhansham Ramdhanie committed the family offenses of disorderly conduct, reckless endangerment in the second degree, and harassment in the second degree, directed him, inter alia, to refrain from communicating in any way with the petitioner until and including June 6, 2016.
ORDERED that the order of protection is affirmed, without costs or disbursements.
A family offense must be established by a fair preponderance of the evidence (see Family Ct Act § 832; Matter of Pearlman v Pearlman, 78 AD3d 711). Contrary to the appellant's contention, a fair preponderance of the evidence supports the Family Court's determination, after a hearing, that he committed acts constituting the family offenses of disorderly conduct, reckless endangerment in the second degree, and harassment in the second degree (see Penal Law §§ 120.20, 240.20, 240.26; Family Ct Act § 812[1]; People v Valerio, 60 NY2d 669; People v Wood, 59 NY2d 811; Matter of Joy T., 106 AD3d 456). Thus, the issuance of the order of protection appealed from was warranted.
The appellant's remaining contention is without merit.
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court